Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL AND ACCOUNTING OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Actinium Pharmaceuticals, Inc.(the “Company”) on Form 10-Q for theperiod ended September 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Sergio Traversa,interim Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Actinium Pharmaceuticals, Inc. By: /s/ Sergio Traversa Sergio Traversa Interim Chief Financial Officer (Principal Financial and Accounting Officer) November 14, 2013
